UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: E. I. DU PONT DE

NEMOURS AND COMPANY C-8

PERSONAL INJURY LITIGATION,
Civil Action 2:13-md-2433
JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers

This document relates to: Travis Abbott and Julie Abbott v. E. I. du Pont de
Nemours and Company, Case No. 2:17-cy-998,

DISPOSITIVE MOTIONS ORDER NO. 37

Defendant’s Motion for Summary Judgment on Concealment,
Misrepresentation and Fraud

This matter is before the Court on Defendant’s Motion for Summary Judgment of Claims
of Concealment, Misrepresentation, and Fraud (ECF No. 57) and Plaintiffs’ Response (ECF No.
76). Plaintiffs indicate in their response that the parties have met and conferred and Plaintiffs
have “agreed to a withdrawal of these claims based on the Court’s prior rulings and the case
specific facts and testimony in this matter.” Therefore, the Court DENIES AS MOOT
Defendant’s Motion and DISMISSES Plaintiffs’ claims for concealment, misrepresentation and
fraud.

IT IS SO ORDERED.

[- 14-2030
DATE EDMUND A. SARGUS, JR.
UNITED STATES DISTRICT JUDGE

 
